EXHIBIT 10.1

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT (this “Amendment”) dated as
of February 26, 2014, is among J.B. HUNT TRANSPORT, INC., a Georgia corporation
(the “Borrower”), J.B. HUNT TRANSPORT SERVICES, INC., an Arkansas corporation
(the “Parent”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), and each of the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of August 12, 2011 (as
hereby amended and as from time to time further amended, supplemented, restated,
amended and restated or otherwise modified, the “Credit Agreement”; capitalized
terms used in this Amendment not otherwise defined herein shall have the
respective meanings given thereto in the Credit Agreement), pursuant to which
the Lenders have made revolving credit facilities available to the Borrower;

 

WHEREAS, the Parent has entered into the Parent Guaranty pursuant to which it
has guaranteed the obligations of the Borrower under the Credit Agreement and
the other Loan Documents;

 

WHEREAS, (a) the Borrower and the Parent have entered into that certain
Indenture dated as of September 20, 2010, among the Parent (as Issuer), the
Borrower (as Guarantor), and U.S. Bank National Association (as Trustee) as
supplemented by that certain First Supplemental Indenture dated as of September
20, 2010, among the Parent (as Issuer), the Borrower (as Guarantor), and U.S.
Bank National Association (as Trustee) (such Indenture, including all amendments
thereto, further supplements thereto, and any amendments and restatements or
refinancings thereof, the “Indenture”), and (b) pursuant to the Indenture, the
Borrower has issued those certain 3.375% Notes due 2015 (the “2010 Notes”) in
the aggregate amount of $250,000,000, with a maturity date of September 15,
2015; and

 

WHEREAS, the Borrower has requested, and the Administrative Agent and each
Lender party hereto have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as set forth herein, and to waive any
Defaults or Events of Default that have occurred or may have occurred under the
Credit Agreement as a result of the Borrower and the Parent entering into the
Indenture and the issuance of the 2010 Notes.

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.     Waiver. Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties of the Borrower and the Parent
made herein, the Administrative Agent and the Lenders party hereto hereby waive
any Defaults or Events of Default arising prior to the date hereof and resulting
solely from the entering into and existence of the Indenture and the issuance of
the 2010 Notes, including those Events of Default that may have resulted under
Section 8.01(d), Section 8.01(e) or Section 6.01(d) of the Credit Agreement. The
Borrower and the Parent hereby consent, acknowledge and agree to the waiver set
forth herein and hereby confirm and ratify in all respects the Credit Agreement
and the enforceability of such Credit Agreement against the Borrower and the
Parent in accordance with its terms.

 

54428957.5 
 

--------------------------------------------------------------------------------

 

  

2.          Amendments to Credit Agreement. Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:

 

 

(a)

Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms in the appropriate alphabetical order:

 

“First Amendment Effective Date” means February 26, 2014.

 

“Indenture” means that certain Indenture dated as of September 20, 2010, among
the Parent (as Issuer), the Borrower (as Guarantor), and U.S. Bank National
Association (as Trustee), as supplemented by that certain First Supplemental
Indenture dated as of September 20, 2010, among the Parent (as Issuer), the
Borrower (as Guarantor), and U.S. Bank National Association (as Trustee),
including all amendments thereto, further supplements thereto, and any
amendments and restatements or refinancings thereof.

 

 

(b)

Section 7.09 of the Credit Agreement is hereby amended in its entirety so that
as amended such subsection shall read as follows:

 

7.09     Limitation on Restrictions on Subsidiary Dividends and Other
Distributions.  Permit any of their Subsidiaries, directly or indirectly, to
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any of such Subsidiaries to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower, the Parent or any of their
Subsidiaries, or pay any Indebtedness owed by any of the Subsidiaries to the
Borrower, the Parent or to any other Subsidiary, (b) make loans or advances to
the Borrower, the Parent or to any other Subsidiary, (c) create, incur, assume
or suffer to exist Liens on the property of it or any other Subsidiary, or (d)
transfer any of its properties or assets to the Borrower, the Parent or to any
other Subsidiary, except, in each case, for such encumbrances or restrictions
existing under or by reason of (i) applicable Laws, (ii) this Agreement, (iii)
Permitted Liens (such restrictions existing by reason of any Permitted Lien only
prohibiting the transfer of such properties or assets subject to such Permitted
Lien) and (iv) (A) the Indenture in effect as of the First Amendment Effective
Date and (B) any supplements, amendments, restatements or refinancings of such
Indenture, in each case, to the extent that such Indenture, supplement,
amendment, restatement or refinancing is substantively similar to, or less
restrictive than, the Indenture in effect on the First Amendment Effective Date.

 

3.          Effectiveness; Conditions Precedent. The effectiveness of this
Amendment, the waiver provided in Section 1 hereof and the amendments to the
Credit Agreement provided in Section 2 hereof are all subject to (a) the
Administrative Agent’s receipt of counterparts of this Amendment duly executed
by the Borrower, the Parent, the Lenders constituting Required Lenders and the
Administrative Agent and (b) such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Lenders may reasonably
require.

 

4.          Confirmation and Reaffirmation. The Parent hereby consents,
acknowledges and agrees to the waiver and the amendments set forth herein and
hereby confirms and ratifies in all respects the Parent Guaranty and the
enforceability of the Parent Guaranty against the Parent in accordance with its
terms. The Parent hereby reaffirms, ratifies and confirms its grant of Liens
under each of the Loan Documents to which it is a party.

 

5.          Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrower and the Parent represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a)     At the time of and immediately after giving effect to this Amendment,
the representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof except that (i) if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation shall be true and
correct in all respects, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and (iii) for the purposes of this
Amendment, the representations and warranties contained in Section 5.04 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01 of the Credit Agreement.

 

(b)     This Amendment has been duly executed and delivered by each of the
Borrower and the Parent. This Amendment constitutes a legal, valid and binding
obligation of each of the Borrower and the Parent enforceable against the
Borrower and the Parent in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor Relief
Laws or similar Laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.

 

(c)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

 

6.          Entire Agreement. On and after the effectiveness of this Amendment,
this Amendment shall for all purposes constitute a Loan Document. This
Amendment, the Credit Agreement as amended hereby, and the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

 

54428957.5  
 

--------------------------------------------------------------------------------

 

  

7.          Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its terms. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

 

8.          Counterparts and Effectiveness. This Amendment may be executed in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

9.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

10.         Severability. Whenever possible each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition of invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

11.         References. All references to the “Credit Agreement” in the Loan
Documents shall mean the Credit Agreement, as amended hereby.

 

12.         Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Parent, the Swing Line Lender, the Lenders and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Parent, the Swing Line Lender, the Lenders and the
Administrative Agent and the respective successors and assigns of the Borrower,
the Parent, the Swing Line Lender, the Lenders and the Administrative Agent.

 

54428957.5  
 

--------------------------------------------------------------------------------

 

  

13.

Release.

 

(a)     Each of the Borrower and the Parent, on behalf of themselves and their
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called a
“Releasee”), of and from any and all demands, actions, causes of action, suits,
controversies, sums of money, accounts, bills, reckonings, damages and any and
all other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which the Borrower or the Parent or any of their successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date that this Amendment is executed by all parties.

 

(b)     Each of the Borrower and the Parent, on behalf of themselves and their
successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim. If the Borrower or the
Parent or any of their successors, assigns or other legal representative
violates the foregoing covenant, each of the Borrower and the Parent, for
themselves and their successors, assigns and legal representatives, agrees to
pay, jointly and severally, in addition to such other damages as any Releasee
may sustain as a result of such violation, all reasonable attorneys’ fees and
costs incurred by any affected Releasee as a result of such violation.

 

(c)     Each of the Borrower and the Parent understands, acknowledges and agrees
(i) that the release of claims and covenant not to sue set forth in Sections
7(a) and (b) may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release, and (ii) that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release of claims
and the covenant not to sue set forth in Sections 7(a) and (b).

 

 

 

[Signature pages follow.]

 

54428957.5  
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

 

 

J.B. HUNT TRANSPORT, INC.  

 

 

 

 

 

 

 

By:

/s/ David N. Chelette

 

Name:

David N. Chelette

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

J.B. HUNT TRANSPORT SERVICES, INC.  

 

 

 

 

 

 

 

By:

/s/ David G. Mee

 

Name:

David G. Mee

 

Title:

Chief Financial Officer

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957 
 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent  

 

 

 

 

 

 

 

By:

/s/ Kelly Weaver           

 

Name:

Kelly Weaver

 

Title:

AVP

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender and the Swing Line Lender  

 

 

 

 

 

 

 

By:

/s/ Marc Sanchez

 

Name:

Marc Sanchez

 

Title:

Vice President

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  

 

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender  

 

 

 

 

 

 

 

By:

/s/ Edward B. Hanson

 

Name:

Edward B. Hanson

 

Title:

Vice President

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  

 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender  

 

 

 

 

 

 

 

By:

/s/ Lawrence Elkins 

 

Name:

Lawrence Elkins

 

Title:

Vice President

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  

 

--------------------------------------------------------------------------------

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender  

 

 

 

 

 

 

 

By: 

/s/ Robert M. Searson

 

Name:

Robert M. Searson 

 

Title:

Senior Vice President

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  

 

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK, as a Lender  

 

 

 

        By: /s/ Chris Hursey   Name: Chris Hursey:   Title: Vice President

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ Robert P. Kellas
  Name: Robert P. Kellas    Title: Executive Director

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  GOLDMAN SACHS BANK USA, as a Lender               By: /s/ Michelle Latzoni  
Name: Michelle Latzoni   Title: Authorized Signatory

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender               By: /s/ Ming K.
Chu   Name: Ming K. Chu   Title:  Vice President               By: /s/ Virginia
Cosenza   Name: Virginia Cosenza    Title: Vice Presiden

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  REGIONS BANK, as a Lender               By: /s/ David Cravens   Name: David
Cravens   Title: Executive Vice President

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  FIFTH THIRD BANK, as a Lender               By: /s/ Christopher C. Motley  
Name: Christopher C. Motley   Title: Senior Vice President

  

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957   

 

--------------------------------------------------------------------------------

 

 

  MORGAN STANLEY BANK, N.A., as a Lender               By: /s/ Jason Lipschitz  
Name: Jason Lipschitz   Title: Authorized Signatory

     

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

J.B. Hunt Transport, Inc.

Signature Page

54428957  